DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/23/2020 and 5/24/2021 has been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the detail of claim 14 and claim 20 which recites “…coating layers disposed on respective surface of an extension and a corresponding support and the respective surface of an other extension and an other support portion” however, the closest figure that may show this is figure 10 however, it is unclear what is the extension and the support portion in figure 10 or how the coating layer is illustrated in both the support portion and the extension, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee US Pub 2014/0029171 in view of Im et al. US Pub 2016/0037655.
Regarding claim 1, Lee teaches, 
An electronic device (figures 1-4) comprising:
A foldable housing (element 200, figure 1-2); and

Wherein the foldable housing comprises:
A hinge (Figs. 1-3, element 230); 
A first housing (element 210) connected to the hinge (as seen in figures 1-3) and including a first surface (first surface being the top side of the electronic device specifically the surface of element 210 where the foldable display 100 is disposed, additionally the first direction being the positive y axis (i.e. from bottom of 210 towards element 100))oriented in a first direction and a second surface (second surface being the bottom/rear of the housing 210 such as where element 200 is indicated in figure 2) oriented in a second direction (second direction being the negative y-axis being opposite the first direction) opposite the first direction;
a second housing (figures 1-3, second housing being element 220) connected to the hinge (as seen in figure 2) and including a third surface (third surface being the top side of the electronic device specifically the surface of element 220 where the foldable display 100 is disposed, additionally the third direction being the positive y axis (i.e. from bottom of 220 towards element 100)) oriented in a third direction and a fourth surface (fourth surface being the bottom/rear of the housing 220 such as where element 200 is indicated in figure 2) oriented in a fourth direction (fourth direction being the negative y-axis being opposite the third direction) opposite the third direction, wherein the second housing is configured to be folded toward the first housing about the hinge (as illustrated in figures 2-4; paragraph 55); 
side surfaces (figure 2, side surface being the surface that is indicated in the region of element 310, which is provided on both sides of the electronic device, similar to present 
wherein the display has ductility (figures 2-4, foldable display element 100) and extends from the first surface to the third surface (figure 2 shows the display extending from first surface to third surface) to configure the first surface and the third surface, 
Wherein the foldable housing is disposed along an edge of the display (figures 1-2, the foldable housing 200/210/220 is disposed along edges of the display) and includes bezels (see annotated figure below which shows bezels) extending from respective side surfaces of the housing to an active area of the display.

    PNG
    media_image1.png
    304
    889
    media_image1.png
    Greyscale

Lee does not teach wherein the bezels include, in an area of the first surface and third surface of the folding housing, extensions spaced apart from a surface of edges of the display, and support portions disposed between the edges of the display and the extensions and in contact with edge portions of the display. However, providing specific extensions on a bezel and support portions for an electronic device is not new. 

11/110a, figure 3), wherein the bezels include, in an area of the first surface and third surface of the folding housing, extensions (figure 3, extension elements of the bezel being the portion of element 111) spaced apart from a surface of edges of the display (figure 2-3, the extension is spaced apart from the edge of the display 123), and support portions (figure 3, elements 110a, 200 disposed between the edges of the display 123 and the extension and such that the 110a and 200 are in contact with the edge portions) disposed between the edges of the display and the extensions and in contact with edge portions of the display.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the bezel of Lee with the teaching of Im such that the bezel includes the extension and support portion as claimed such modification will provide protection to the edges of the display and prevent light leakage between the bezel and the display (paragraph 52, Im). 

    PNG
    media_image2.png
    473
    814
    media_image2.png
    Greyscale

Regarding claim 6, Lee as modified by Im teaches, 
Wherein the extensions are configured to maintain a gap with the display in the first direction in an unfolded state or a folded state of the electronic device (as provided in the annotated figure of Im and the modification made in claim 1, the extensions are configured to maintain a gap with the display along the first direction (y axis), similar to how figure 6 and extension 832 is provided). 
Regarding claim 7, Lee as modified by Im teaches, 
Wherein the extensions are integrally configured with respective support portions (as modified in claim 1 Lee with the teaching of Im will provide the extension and the support portion as taught by Im thereby considering the support portions are integrally formed with the extensions in the annotated figure 3 of Im, thereby Lee's modification render similar configuration).
claim 8, Lee as modified by Im teaches, 
Wherein the support portions are disposed along respective portions of surfaces of the extension which faces the display (Lee as modified by Im, figure 3 of Im such that the support portions 110a disposed along respective portions of surface of the extension; similar to figure 6 and 8 of present application).
Regarding claim 9, Lee as modified by Im teaches, 
Wherein a surface of each of the support portions include a material having hardness less than a hardness of a surface of the display (the pad and film member having less hardness otherwise the pressure would be applied to the display, material of the two structure see paragraphs 52 and 55).
Regarding claim 10, 
Lee as modified by Im teaches the surface of the extension with respect to the display (as illustrated in figure 3 of Im).
Lee as modified by Im does not illustrate in the embodiment of figure 3 that a portions of the surface of the extensions are inclined with respect to a surface of the display. 
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the extension to be any desired shape including a portion of the surface of the extensions to be inclined with respect to a surface of the display since changing shape (see MPEP§2144.04(V)(B)) and size of a pad like the one taught by Lee as modified by Im is not new, by providing an inclined portion this will enable any  a small degree of expansion when the electronic device is heated up, thereby 
Regarding claim 11, Lee as modified by Im teaches, 
Wherein each of the support portions include one or more of teflon tape (paragraph 55), PET, A PU sheet or sponge.
Regarding claim 12, Lee as modified by Im teaches, 
Wherein the respective support portions comprise a material different from a material of the extensions (as seen in figure 3 the extension and the support portions comprise different material), and 
wherein each of the support portions includes a material having a hardness less than a hardness of a surface of the display (the pad and film member having less hardness otherwise the pressure would be applied to the display, material of the two structure see paragraphs 52 and 55).
Regarding claim 13, Lee as modified by Im teaches, 
wherein each of the support portions includes a double injection molded support portion or a bonded support portion (Lee as modified by Im teaches the support portions, furthermore the office notes that this is a product by process limitation since this is a product claim the process of how the support portions is not given weight, see MPEP§ 2113).
Regarding claim 14, Lee as modified by Im teaches, 
wherein surfaces of the respective support portions are configured to fit with surfaces of the extensions (Lee as modified by Im as described in claim 1 such that the modification wil 
wherein the electronic device includes coating layers (Paragraph 50 of Im teaches adhesive member such as double sided tape between 110a and 111, thereby the adhesive member is consider the coating layers provided on both left and right extension and support portion which adheres the two structure together) disposed on respective surfaces of an extension and a corresponding support portion, and the respective surfaces of another extension and another support portion (Paragraph 50 of Im teaches adhesive member such as double sided tape between 110a and 111, thereby the adhesive member is consider the coating layers provided on both left and right extension and support portion which adheres the two structure together).
Regarding claim 15, Lee teaches, 
An electronic device (figures 1-5) comprising:
a hinge (Fig. 1-3, element 230) configured to enable the electronic device to be rotated into a folded state or an unfolded state (figure 2-4 shows the rotation movements);
a first housing (element 210) connected to the hinge and including a first surface (first surface being the top side of the electronic device specifically the surface of element 210 where the foldable display 100 is disposed, additionally the first direction being the positive y axis (i.e. from bottom of 210 towards element 100))oriented in a first direction and a second surface  (second surface being the bottom/rear of the housing 210 such as where element 200 is indicated in figure 2) oriented in a second direction opposite the first direction; 

a flexible display (figures 2-5, flexible display element 100) extending from the first surface to the third surface (figure 2 shows the display extending from first surface to third surface); 
a first bracket (Fig. 5, element 240) disposed in a space between the first surface and the second surface (as seen in figure 5 and as described the surfaces above)  and supporting a portion of the flexible display (Fig 5, the bracket 240 is supporting the display 100); 
a second bracket (Fig. 5, element 260) disposed in a space between the third surface and the fourth surface (as seen in figure 5 and as described the surfaces above) and supporting a remaining portion of the flexible display  (Fig 5, the bracket 240 is supporting the display 100);
Wherein the foldable housing is disposed along an edge of the display (figures 1-2, the foldable housing 200/210/220 is disposed along edges of the display) and includes bezels (see annotated figure under claim 1 which shows bezels) extending from respective side surfaces of the housing to an active area of the display; and the bezel in contact with a portion of the first 
Lee does not explicitly teach a bezel including an extension in contact with a portion of the first bracket or the second bracket and extending toward an edge portion of the flexible display, and a support portion being in contact with the edge portion of the display. However, providing specific extensions on a bezel and support portions for an electronic device is not new. 
Im in similar field of an electronic device (Figs. 1-3) comprising a housing and a display teaches the housing includes a bezels (bezel being element region of element 1
11/110a, figure 3), wherein the bezels include, in an area of the first surface and third surface of the folding housing, extension (figure 3, extension elements of the bezel being the portion of element 111) in contact with a portion of the first bracket or the second bracket (the extension as indicated in element 111 in contact with the bracket element 180 or bracket can be consider combination of 140/150) and extending toward an edge portion of the flexible display (figure 3 extending towards edge of the display 123 in vertical and horizontal direction), and a support portion (figure 3, elements 110a, 200 disposed between the edges of the display 123 and the extension and such that the 110a and 200 are in contact with the edge portions) being in contact with the edge portion of the display
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the bezel and the bracket configuration of Lee with the teaching of Im such that the bezel includes the extension, the 
Regarding claim 18, Lee as modified by Im teaches, 
Wherein the extensions are configured to maintain a gap with the display in the first direction in an unfolded state or a folded state of the electronic device (as provided in the annotated figure of Im and the modification made in claim 1, the extensions are configured to maintain a gap with the display along the first direction (y axis), similar to how figure 6 and extension 832 is provided). 
Regarding claim 19, Lee as modified by Im teaches, 
Wherein the extensions are integrally configured with respective support portions (as modified in claim 1 Lee with the teaching of Im will provide the extension and the support portion as taught by Im thereby considering the support portions are integrally formed with the extensions in the annotated figure 3 of Im, thereby Lee's modification render similar configuration).
Regarding claim 20, Lee as modified by Im teaches, 
wherein surfaces of the respective support portions are configured to fit with surfaces of the extensions (Lee as modified by Im as described in claim 1 such that the modification wil render the support portion in Lee similar to Im, thereby Im' figure 3 shows the support and extensions configured to fit with one another), and 
wherein the electronic device includes coating layers (Paragraph 50 of Im teaches adhesive member such as double sided tape between 110a and 111, thereby the adhesive .

Allowable Subject Matter
Claim(s) 2-5, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947. The examiner can normally be reached 7:30AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841